Mr. Justice Waterman delivered the opinion of the Court. No one is compelled to belong to such a society as the appellee. Those who do become members are, as to their rights therein and thereunder, bound by the rules and regulations of such bodies, and if they have any grievance because of the failure of the society to observe its rules and regulations, to the tribunals provided by the order, if any, for the redress of grievance, must they appeal before they can resort for redress to the courts of the land. If the laws of such society provide for an appeal from the first court before which members may be heard, one aggrieved by the decision of such first court must prosecute an appeal to the highest tribunal of the body; in other words, must exhaust his remedy within and through the tribunals provided by the law of the society. Niblack on Benefit Societies, Sec. 111; Woman’s Cath. Order Foresters v. People ex rel., 59 Ill. App. 390; Grand Lodge Knights of Pythias v. The People ex rel., Oct. term, 1895, Ill. App.; Otto v. Union, 75 Cal. 308-314; Karcher v. Supreme Lodge Knights of Honor, 137 Mass. 368. Where the tribunal of a voluntary society proceeds regularly, that is, in accordance with its own rules, they being not contrary to public policy or the law of the land, and the procedure not being mala fides, or repugnant to natural justice, the merits ‘of a judgment thus rendered will not be inquired into collaterally. Nelson v. Board of Trade, 58 Ill. App. 399, 412-414. The charges made against the expelled members were such as its laws provided might be made, and upon proof of the truth of which he might be expelled; that he had notice of, that is, actually knew of the proceedings against him, and appealed therefrom, is undisputed. The tribunal can not be said to have acted in bad faith, nor were its proceedings in disregard of its own rules, or repugnant to the law of the land. The deceased member failed to prosecute his appeal to the highest tribunal provided by the law of the order, preferring, it would seem, rather to rest under the judgment of expulsion, affirmed, as it was, by the higher court to which he did appeal. The judgment of the Circuit Court is affirmed.